Citation Nr: 1515869	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-14 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a 
March 2012 letter decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the AOJ did not confirm the appellant's dates of service through official sources.  As the AOJ should know, this is a rather essential step in a case where service during a period of war is a necessary pre-requisite for the benefit sought.  On remand, the AOJ should confirm the appellant's dates of service.

Accordingly, the case is REMANDED for the following action:

1. Verify the appellant's dates of service through official sources.

2.  After completion of the above and any additional development deemed necessary, the expanded record should be reviewed and it should be determined if the  claim can be granted.  If the claim is not granted, the appellant should be furnished an appropriate supplemental statement of the case (SSOC), and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




